December 10, 1921. The opinion of the Court was delivered by
The defendant was tried at the March term of the Court for Union County before Judge McIver and a jury, charged with an assault and battery with intent to kill and, after conviction and sentence, appeals.
Earl Meadow, prosecuting witness for the State, testified that the defendant said to him: "Come over here; I want you to see if you can identify this horse."
On recross-examination by Mr. Barron, attorney for defendant, the question was asked:
"If he was going to kill you over there, what good would your identification have done him?" *Page 46 
This question was objected to and the objection was sustained by his Honor. The exceptions allege error on the part of his Honor and seek reversal.
While a wide latitude is allowed in the cross-examination of a witness, that latitude necessarily rests in the discretion of the trial Judge in a large measure, and, when the Judge rules, it is incumbent on the part of the appellant to show that he has been prejudiced by the ruling.
If the witness had been permitted to answer the question his answer would have been conjectural, in the nature of an opinion, and could not have been in any manner material to the issue being tried. His Honor was right in sustaining the objection, and the appellant has been in no manner prejudiced by the ruling.
Exceptions overruled and judgment affirmed.